UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7593



NATHANIEL MORGAN,

                                             Plaintiff - Appellant,

          versus

MICHAEL J. CAVANAUGH, Commissioner of the
South Carolina Department of Probation, Parole
and Services; SOUTH CAROLINA DEPARTMENT OF
PROBATION, PAROLE AND PARDON SERVICES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-94-3389-3-19BC)


Submitted:   June 20, 1996                  Decided:   June 27, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Morgan, Appellant Pro Se. Carl Norman Lundberg, SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Morgan v.
Cavanaugh, No. CA-94-3389-3-19BC (D.S.C. Sept. 7, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2